Sheldon, J.
The jury could find that the plaintiff purchased a particular diamond of the defendant, the title to which at once passed to the plaintiff, but that he left it with the defendant to be set in a ring, for the whole price of $500, of which he paid down the sum of $100. They also could find, that the stone was set in the ring to his satisfaction and acceptance, and that the defendant then retained it until he should make full payment therefor. The plaintiff, as it could be found, could not then pay the residue of the price, and after a considerable delay made an offer to the defendant to rescind the purchase and take back what he had paid; but the defendant did not accept this offer. After still further delay the plaintiff tendered the balance due to the defendant and demanded the ring, and the defendant merely answered that it did not then have the ring but could get it. By the tender, any lien which the defendant had upon the ring was ended, and the *188plaintiff was entitled to immediate possession thereof, as could be found, but the defendant refused to give it to him. If so, he was entitled to maintain an action for its conversion. Gilmore v. Newton, 9 Allen, 171. Milliken v. Hathaway, 148 Mass. 69. The jury need not believe the defendant’s testimony that it was not then in possession of the ring.
Nor were the jury bound to find that the defendant had rescinded its contract with the plaintiff for his delay in making full payment, even if it could have done so. It never had returned or offered to return the payment which the plaintiff had made; nor, as could have been found, had it availed itself of any one of the remedies which his default left open to it. See Putnam v. Glidden, 159 Mass. 47, 49, and cases cited. It may be assumed that it had a vendor’s lien for the unpaid purchase money. Arnold v. Delano, 4 Cush. 33, 38. Norfolk Hardwood Co. v. New York Central & Hudson River Railroad, 202 Mass. 160. But this was perfectly consistent with, and indeed presupposed, a general right of property in the plaintiff, and would be ended by the plaintiff’s tender. Nor was the tender invalid because it did not include interest which was not shown to have been due.
Accordingly a verdict for the defendant could not have been ordered.
The defendant’s first request for instructions could not have been given without adding the qualification that the rule there stated would not be applicable if it appeared (as there was some evidence tending to show) that the parties intended the title to pass to the plaintiff either at once or upon the setting of the stone, and that this had been done before the plaintiff’s tender. Riddle v. Varnum, 20 Pick. 280. Sherwin v. Mudge, 127 Mass. 547. Wesoloski v. Wysoski, 186 Mass. 495. Automatic Time Table Advertising Co. v. Automatic Time Table Co. 208 Mass. 252.
The eighth request contained a correct statement of the law so far as it went. Johnson v. Couillard, 4 Allen, 446. But it ought not to have been given without leaving it also to the jury to say whether before the demand and refusal the defendant had parted with or converted the ring, or otherwise by its merely wrongful act had disabled itself from delivering it to the plaintiff (Gilmore v. Newton, 9 Allen, 171; Milliken v. Hathaway, 148 Mass. 69), or whether the ring, even if not in the immediate possession of the *189defendant, was yet not within its full control, as the statement of its president testified to by the plaintiff indicated.
The instructions given on the question of liability are not reported, and must be taken to have been full and accurate.
The defendant’s other exceptions either have been expressly waived, or have not been argued and must be treated as waived.

Exceptions overruled.